116 F.3d 1484
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Susan Romeo JOELSON, Appellant,v.SEAGATE TECHNOLOGY, INC.;  Brendan C. Hegarty, sued asBrenden Hegarty, Appellees.
No. 96-4204.
United States Court of Appeals, Eighth Circuit.
Submitted June 13, 1997.Filed July 14, 1997.

Before MURPHY, LAY, and NORRIS,1 Circuit Judges.
PER CURIAM.


1
Susan Romeo was employed as an executive assistant at Seagate Technology, Inc. After she left her position, she brought this damage action alleging gender discrimination, sexual harassment, retaliation, defamation, and breach of contract.  The district court2 granted Seagate's motion for summary judgment.  After a careful review of the record, we affirm on the basis of the district court's opinion.  See 8th Cir.  R. 47B.



1
 The Honorable William A. Norris, United States Circuit Judge for the Ninth Circuit, sitting by designation


2
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota